     Stephen A. Chiari (SBN 221410)
 1
     schiari@srclaw.com
 2
     Adriarma A. Rubino (SBN 300951)
     arubino@srclaw.com
 3   SACKS, RICKETTS & CASE LLP
     177 Post Street, Suite 650
 4   San Francisco, CA 94108
     Telephone: 415-549-0580
 5
     Facsimile: 415-549-0640
 6
     Attorneysfor Petitioners
 7   A1 Jazeera America, LLC, A1 Jazeera Media
     Network, A1 JazeeraInternational (USA) Inc.,
 8   and Deborah Davies

 9

                                UNITED STATES DISTRICT COURT
10

                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

                                    SAN FRANCISCO DIVISION
12

13
     AL JAZEERA AMERICA, LLC, AV
14   JAZEERA MEDIA NETWORK, AL
     JAZEERA INTERNATIONAL (USA) INC.,              CASE IN OTHER COURT:
15   AND DEBORAH DAVIES                             Ryan W Zimmerman, et al. v.
                                                    AlJazeera America, LLC, etal, Case No. 16-
16
           Petitioners,                             cv-00013 (KBJ) (RMM) ^.D.C.)
17
           vs.                                      DECLARATION OF STEPHEN A.
18                                                  CHLVRI IN SUPPORT OF PETITIONERS
     MCKESSON CORPORATION                           AL JAZEERA AMERICA, LLC, AL
19                                                  JAZEERA MEDIA NETWORK,
           Respondent.                              AL JAZEERA INTERNATIONAL (USA)
20
                                                    INC., AND DEBORAH DAVIES'S
21                                                  ADMINISTRATIVE MOTION TO FILE
                                                    UNDER SEAL
22
                                                    Documents Filed/Lodged Herewith:
                                                    1. Petitioners' Administrative Motion to File
23
                                                       Under Seal
24                                                  2. [Proposed] Order

25

26

27

28


        DECLARATION OF STEPHEN A. CHIARI IN SUPPORT OF PETITIONERS' MOTION
                                                                          TO FILE UNDER SEAL
